Citation Nr: 0901977	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-18 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1967 to January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

In November 2008, a hearing was held before the under signed 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for 
hypertension.  Specifically, he claims that he has developed 
hypertension secondary to his service-connected diabetes 
mellitus.  

Service connection is warranted for a disability which is 
aggravated by, proximately due to or the result of a service- 
connected disability.  38 C.F.R. § 3.310.  Any additional 
impairment of earning capacity resulting from a service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When 
service connection is thus established for a secondary 
condition, the secondary condition is considered a part of 
the original condition.  Id.

The evidence of record reveals that the veteran was first 
diagnosed with diabetes mellitus in 2004 and that he was 
subsequently diagnosed with hypertension in 2005.  In October 
2006, a VA Compensation and Pension examination of the 
veteran was conducted.  The medical opinion expressed by the 
examining physician was that the veteran's hypertension was 
not related to his service-connected diabetes mellitus.  
However, service connection was granted in a July 2008 rating 
decision for a different cardiovascular disorder, status post 
carotid endarterectomy.  The grant of service connection was 
based upon the medical opinion expressed in a January 2008 VA 
Compensation and Pension examination which indicated that 
this disorder was related to the veteran's diabetes mellitus.  

Also of note is a VA May 2006 patient education record which 
specifically indicates that "people with diabetes are twice 
as likely to develop high blood pressure (hypertension) than 
people without diabetes."  

Based upon the medical education material provided by VA in 
May 2006, and the 2008 VA examination report which indicates 
that the veteran's claimed cardiovascular disorder is related 
to the service-connected diabetes mellitus, the Board has 
difficulty understanding how the veteran's hypertension is 
not inter-related with both service-connected disabilities.  
As the reasoning expressed in the 2006 VA examination report 
is difficult to resolve in light of this other medical 
evidence, the Board finds that another Compensation and 
Pension examination should be conducted.

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

At his November 2008 hearing, the veteran testified that he 
had upcoming VA medical appointments which he believed would 
provide evidence related to his claim for service connection 
for hypertension.  Those records should also be requested.  

Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete copies of the 
veteran's VA medical treatment records 
from VA medical center (VAMC) 
Fayetteville, Arkansas for the period 
of time from April 10, 2007, to the 
present.  

2.  Following the above, the veteran 
should be accorded a VA examination for 
hypertension.  The report of 
examination should include a detailed 
account of all manifestations of 
hypertension and cardiovascular disease 
found to be present.  All necessary 
tests should be conducted and the 
examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
review the claims folder.  The examiner 
is requested to offer, if possible, an 
opinion as to the etiology of the 
veteran's hypertension.  

Specifically, is it as least as 
likely as not (a probability of 50 
percent or greater) that the 
veteran's hypertension related to, 
caused by, or made worse by, the 
veteran's service-connected 
diabetes mellitus (to include 
medication prescribed for diabetes 
mellitus)?  The Board notes in this 
respect:  the hypertension was 
diagnosed after the veteran's 
service-connected diabetes 
mellitus; his carotid artery 
disease has also been related to 
his diabetes mellitus; and VA 
medical educational information 
indicates people with diabetes 
mellitus are twice as likely to 
develop hypertension. 

The claims folder and a copy of this 
remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should provide complete rationale for 
all conclusions reached.

3.  Following the above, readjudicate the 
veteran's claim.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

